DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lie (US 2017/0299728 A1) in view of Liu (US 7,498,979 B2).
In regard to claim 1, Lie discloses a method performed by a processor (129, Fig, 4A) included in a rover station (12, Fig, 2 and 4A), the method comprising: 
processing a first reference data (16, Fig. 2) received from at least one reference station (430, Fig. 2) and positioning signals received from one or more positioning satellites (10, Fig. 2) to determine a first position of the rover station for a first instance in time (57, Fig. 4A; S506, Fig. 6; ¶65; ¶89); 
calculating a first pseudo-range measurement of a frequency for at least one positioning satellite of the one or more positioning satellites for the first instance in time, the first pseudo-range time measurement being a duration of time taken for data 
calculating a first carrier phase measurement of the frequency for the at least one positioning satellite of the one or more positioning satellites for the first instance in time, the first carrier phase time measurement being a transit time difference as determined by a time the positioning signal left the at least one positioning satellite according to a satellite clock and a time the positioning signal arrived at the rover station according to a receiver clock for the first instance in time (151, Fig. 4A; S502, Fig. 6; ¶28); 
detecting an inability to receive the reference data from the at least one reference station (S514, Fig. 6; ¶126); 
generating virtual reference data from the first reference data, a second virtual reference data being based on the first reference data from the at least one reference station, the first position of the rover station, the first pseudo-range time measurement of the frequency, and the first carrier phase time measurement of the frequency (S520, S522, Fig. 6; ¶130-131) [where the second position is based on the first position of the rover station (the last know RTK position), which was based on the first reference data, the first pseudo-range measurement, and the first carrier phase measurement, where the data used to determine the second position is virtual reference data because it is data that is used in place of second reference data when second reference data is unavailable]; 
calculating a second pseudo-range time measurement of the frequency for the at least one positioning satellite of the one or more positioning satellites for a second instance in time subsequent to the first instance in time, the second pseudo-range 
calculating a second carrier phase time measurement of the frequency for the at least one positioning satellite of the one or more positioning satellites for the second instance in time, the second carrier phase measurement being a transit time difference as determined by a time the positioning signal left the at least one positioning satellite according to the satellite clock and a time the positioning signal arrived at the rover station according to the receiver clock for the second instance in time (151, Fig. 4A; S502, Fig. 6; ¶28); and 
processing the virtual reference data, the positioning signals received from the one or more positioning satellites for the second instance in time, the second pseudo-range time measurement of the frequency and the second carrier phase time measurement of the frequency, based on the detected inability to receive the second reference data from the at least one reference station, to determine a second position of the rover station for the second instance in time (57, Fig. 4A; S520, S522, Fig. 6; S906, Fig. 14; ¶39; ¶65; ¶130-131) [where the second position is based on the first position of the rover station (as detailed above) and the relative position based on the time-differenced phase measurements, where the first position of the rover station is virtual reference data (data used to determine the second position is virtual reference data because it is data that is used in place of second reference data when second reference data is unavailable), where the time-differenced phase measurements in S520 are a time-differencing of phase measurements at the first time and at the second time, and 
Lie fails to disclose the virtual reference data is generated based on the recited equation[, failing to disclose the equation he is using for the first pseudo-range measurement]. 
Liu teaches an equation that can be used to calculate a GNSS pseudorange that is mathematically equivalent to the equation recited by application (top equation in equation 1, col. 4, and description of terms thereunder).  
The terms in the claimed equation and the equation in Liu correspond as follows:
                                
                                    
                                        
                                            P
                                        
                                        
                                            m
                                            ,
                                            k
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to                                 
                                    
                                        
                                            ρ
                                        
                                        
                                            i
                                        
                                    
                                
                            
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to R
                                
                                    c
                                    (
                                    
                                        
                                            d
                                            T
                                        
                                        
                                            r
                                            ,
                                            m
                                        
                                    
                                    -
                                    
                                        
                                            d
                                            t
                                        
                                        
                                            s
                                            ,
                                            m
                                        
                                        
                                            i
                                        
                                    
                                    )
                                
                             corresponds to                                 
                                    c
                                    (
                                    
                                        
                                            δ
                                            t
                                        
                                        
                                            r
                                        
                                    
                                    -
                                    
                                        
                                            δ
                                            t
                                        
                                        
                                            s
                                        
                                    
                                    )
                                
                            
                                
                                    
                                        
                                            O
                                            r
                                            b
                                        
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to δR
                                
                                    
                                        
                                            T
                                            r
                                            o
                                            p
                                        
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to T
                                
                                    
                                        
                                            
                                                
                                                    f
                                                
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    f
                                                
                                                
                                                    m
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            I
                                            o
                                            n
                                            o
                                        
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to                                 
                                    
                                        
                                            
                                                
                                                    λ
                                                
                                                
                                                    i
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    λ
                                                
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                             I
                                
                                    
                                        
                                            ν
                                        
                                        
                                            k
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to                                 
                                    
                                        
                                            ϵ
                                        
                                        
                                            ρ
                                            i
                                        
                                    
                                
                            .
While Liu uses                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     rather than                         
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     , for an electromagnetic wave                         
                            c
                            =
                            f
                            *
                            λ
                        
                     , and thus                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            (
                                            c
                                            /
                                            
                                                
                                                    f
                                                
                                                
                                                    i
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            (
                                            c
                                            /
                                            
                                                
                                                    f
                                                
                                                
                                                    1
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                        
                                              
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    .
Ex Parte Griesinger, BPAI Appeal 2007-2345, Mar 8, 2008, a reference is considered to teach not only what it states explicitly, but also what is mathematically equivalent to what it states: “[T]he Examiner’s use of mathematical equivalence per se to show anticipation appears to apply across all arts.”, p. 3, 3rd ¶.
In the case that Liu is not taken to be considered to teach this feature, one of ordinary skill in the art would have found it trivial to replace a mathematical operation with another mathematical operation that is mathematically equivalent to it.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the calculation of pseudorange in the invention of Lie.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the pseudorange is calculated.
	In the combination, this pseudorange will be used to determine the first position that will be used as virtual reference data to determine the second position when second reference data is unavailable.
In regard to claim 2, Lie further discloses calculating the first pseudo-range time measurement of the frequency, calculating the first carrier phase time measurement of the frequency, calculating the second pseudo-range time measurement of the frequency, and calculating the second carrier phase measurement of the frequency each takes one or more errors into account as a part of the corresponding calculation (Fig. 11; ¶212; ¶218; ¶222-223; ¶230). 
claim 3, Lie further discloses at least one of the one or more errors includes at least one of a time dependent relativistic clock error, a time dependent satellite orbit error, a troposphere error (536, Fig. 10; S202, Fig. 11; ¶212; ¶230, line 11), an ionosphere error (¶230, lines 12-13), a multipath error (¶230, lines 21-22), carrier noise (¶230, lines 21-22), or cycleslip (S116, S118, Fig. 11; ¶222-223). 
In regard to claim 4, Lie further discloses single differencing values calculated for the first instance in time and values calculated for the second instance in time (¶39, lines 8-10). 
In regard to claim 5, Lie further discloses single differencing values calculated for the first instance in time and values calculated for the second instance in time that are calculated for each of the at least two positioning satellites (¶39, lines 8-10). 
In regard to claim 6, Lie further discloses double differencing values calculated for the first instance in time and values calculated for the second instance in time that are calculated for each of the at least two positioning satellites to generate a double differenced pseudo-range time measurement of the frequency and a double differenced carrier phase time measurement of the frequency (¶39; ¶65) [where both carrier phase and code phase/pseudorange/estimated range are used]. 
In regard to claim 7, Lie further discloses the troposphere error and the ionosphere error are modeled before the double differencing (536, Fig. 10; S202, Fig. 11; ¶212; ¶230, lines 11-13; ¶531). 
In regard to claim 11, Lie further discloses estimating at least one state vector with a Kalman filter using the double differenced pseudo-range time measurement for the frequency and the double differenced carrier phase time measurement for the 
In regard to claim 12, Lie further discloses the virtual reference data is generated based on the detected inability to receive the second reference data from the at least one reference station (S514, Fig. 6; ¶126, lines 1-8), and one or more of during or subsequent to the processing of the virtual reference data, switching to reference data to determine the second position of the rover station or a third position of the rover station using the second reference data based on a detected recovery of an ability to receive the second reference data (S514, Fig. 6; ¶126, lines 8-12) [where when the signal is not unable to be detected on a subsequent positioning attempt, the normal processing using the reference data will occur]. 
In regard to claim 13, Lie discloses:
a processor (129, Fig, 4A); and 
at least one non-transitory computer readable medium having computer-executable instructions stored thereon that, when executed by the processor (Data Storage Device in 129, Fig. 4A), cause the apparatus to: 
process a first reference data (16, Fig. 2) received from at least one reference station (430, Fig. 2) and positioning signals received from one or more positioning satellites (10, Fig. 2) to determine a first position of the rover station for a first instance in time (57, Fig. 4A; S506, Fig. 6; ¶65; ¶89);
calculate a first pseudo-range time measurement of a frequency for at least one positioning satellite of the one or more positioning satellites for the first instance in time, the first pseudo-range time measurement being a duration of time taken for data 
calculate a first carrier phase time measurement of the frequency for the at least one positioning satellite of the one or more positioning satellites for the first instance in time, the first carrier phase time measurement being a transit time difference as determined by a time the positioning signal left the at least one positioning satellite according to a satellite clock and a time the positioning signal arrived at the rover station according to a receiver clock for the first instance in time (151, Fig. 4A; S502, Fig. 6; ¶28);
detect an inability to receive a second reference data from the at least one reference station (S514, Fig. 6; ¶126); 
generate virtual reference data from the first reference data, the virtual reference data being based on the first reference data, the first position of the rover station, the first pseudo-range time measurement of the frequency, and the first carrier phase time measurement of the frequency (S520, S522, Fig. 6; ¶130-131) [where the second position is based on the first position of the rover station (the last know RTK position), which was based on the first reference data, the first pseudo-range measurement, and the first carrier phase measurement, where the data used to determine the second position is virtual reference data because it is data that is used in place of second reference data when second reference data is unavailable]; 
calculate a second pseudo-range time measurement of the frequency for the at least one positioning satellite of the one or more positioning satellites for a second instance in time subsequent to the first instance in time, the second pseudo-range time 
calculate a second carrier phase time measurement of the frequency for the at least one positioning satellite of the one or more positioning satellites for the second instance in time, the second carrier phase measurement being a transit time difference as determined by a time the positioning signal left the at least one positioning satellite according to the satellite clock and a time the positioning signal arrived at the rover station according to the receiver clock for the second instance in time (151, Fig. 4A; S502, Fig. 6; ¶28); and 
process the virtual reference data, the positioning signals received from the one or more positioning satellites for the second instance in time, the second pseudo-range time measurement of the frequency and the second carrier phase time measurement of the frequency, based on the detected inability to receive the reference data, to determine a second position of the rover station for the second instance in time (57, Fig. 4A; S520, S522, Fig. 6; S906, Fig. 14; ¶39; ¶65; ¶130-131) [where the second position is based on the first position of the rover station (as detailed above) and the relative position based on the time-differenced phase measurements, where the first position of the rover station is virtual reference data (data used to determine the second position is virtual reference data because it is data that is used in place of second reference data when second reference data is unavailable), where the time-differenced phase measurements in S520 are a time-differencing of phase measurements at the first time and at the second time, and encompass both carrier phase and code 
Lie fails to disclose the virtual reference data is generated based on the recited equation[, failing to disclose the equation he is using for the first pseudo-range measurement]. 
Liu teaches an equation that can be used to calculate a GNSS pseudorange that is mathematically equivalent to the equation recited by application (top equation in equation 1, col. 4, and description of terms thereunder).  
The terms in the claimed equation and the equation in Liu correspond as follows:
                                
                                    
                                        
                                            P
                                        
                                        
                                            m
                                            ,
                                            k
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to                                 
                                    
                                        
                                            ρ
                                        
                                        
                                            i
                                        
                                    
                                
                            
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to R
                                
                                    c
                                    (
                                    
                                        
                                            d
                                            T
                                        
                                        
                                            r
                                            ,
                                            m
                                        
                                    
                                    -
                                    
                                        
                                            d
                                            t
                                        
                                        
                                            s
                                            ,
                                            m
                                        
                                        
                                            i
                                        
                                    
                                    )
                                
                             corresponds to                                 
                                    c
                                    (
                                    
                                        
                                            δ
                                            t
                                        
                                        
                                            r
                                        
                                    
                                    -
                                    
                                        
                                            δ
                                            t
                                        
                                        
                                            s
                                        
                                    
                                    )
                                
                            
                                
                                    
                                        
                                            O
                                            r
                                            b
                                        
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to δR
                                
                                    
                                        
                                            T
                                            r
                                            o
                                            p
                                        
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to T
                                
                                    
                                        
                                            
                                                
                                                    f
                                                
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    f
                                                
                                                
                                                    m
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            I
                                            o
                                            n
                                            o
                                        
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to                                 
                                    
                                        
                                            
                                                
                                                    λ
                                                
                                                
                                                    i
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    λ
                                                
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                             I
                                
                                    
                                        
                                            ν
                                        
                                        
                                            k
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to                                 
                                    
                                        
                                            ϵ
                                        
                                        
                                            ρ
                                            i
                                        
                                    
                                
                            .
While Liu uses                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     rather than                         
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     , for an electromagnetic wave                         
                            c
                            =
                            f
                            *
                            λ
                        
                     , and thus                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            (
                                            c
                                            /
                                            
                                                
                                                    f
                                                
                                                
                                                    i
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            (
                                            c
                                            /
                                            
                                                
                                                    f
                                                
                                                
                                                    1
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                        
                                              
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    .
Ex Parte Griesinger, BPAI Appeal 2007-2345, Mar 8, 2008, a reference is considered to teach not only what it states explicitly, but also what is mathematically equivalent to what it states: “[T]he Examiner’s use of mathematical equivalence per se to show anticipation appears to apply across all arts.”, p. 3, 3rd ¶.
In the case that Liu is not taken to be considered to teach this feature, one of ordinary skill in the art would have found it trivial to replace a mathematical operation with another mathematical operation that is mathematically equivalent to it.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the calculation of pseudorange in the invention of Lie.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the pseudorange is calculated.
Lie fails to disclose the virtual reference data is generated based on the recited equation[, failing to disclose the equation he is using for the first pseudo-range measurement]. 
In regard to claim 14, Lie further discloses the apparatus is further caused to: take one or more errors into account as a part of the corresponding calculation when calculating the first pseudo-range time measurement of the frequency, calculating the first carrier phase time measurement of the frequency, calculating the second pseudo-range time measurement of the frequency, and calculating the second carrier phase time measurement of the frequency (Fig. 11; ¶212; ¶218; ¶222-223; ¶230). 
claim 15, Lie further discloses at least one of the one or more errors includes at least one of a time dependent relativistic clock error, a time dependent satellite orbit error, a troposphere error (536, Fig. 10; S202, Fig. 11; ¶212; ¶230, line 11), an ionosphere error (¶230, lines 12-13), a multipath error (¶230, lines 21-22), carrier noise (¶230, lines 21-22), or cycleslip (S116, S118, Fig. 11; ¶222-223). 
In regard to claim 16, Lie further discloses the apparatus is further caused to: single difference values calculated for the first instance in time and values calculated for the second instance in time (¶39, lines 8-10). 
In regard to claim 17, Lie further discloses the one or more positioning satellites comprises at least two positioning satellites, and the apparatus is further caused to: single difference values calculated for the first instance in time and values calculated for the second instance in time that are calculated for each of the at least two positioning satellites (¶39, lines 8-10).
In regard to claim 18, Lie further discloses the apparatus is further caused to: double difference values calculated for the first instance in time and values calculated for the second instance in time that are calculated for each of the at least two positioning satellites to generate a double differenced pseudo-range time measurement of the frequency and a double differenced carrier phase time measurement of the frequency (¶39; ¶65) [where both carrier phase and code phase/pseudorange/estimated range are used].
In regard to claim 19, Lie further discloses the apparatus is further caused to: estimate at least one state vector with a Kalman filter using the double differenced pseudo-range time measurement for the frequency and the double differenced carrier 
In regard to claim 20, Lie discloses a mobile device (12, Fig, 2 and 4A), comprising: 
a processor (129, Fig, 4A); and 
at least one non-transitory computer readable medium having computer-executable instructions stored thereon that, when executed by the processor (Data Storage Device in 129, Fig. 4A), cause the mobile device to: 
process a first reference data (16, Fig. 2) received from at least one reference station (430, Fig. 2) and positioning signals received from at least two positioning satellites (10, Fig. 2) to determine a first position of a mobile device for a first instance in time (57, Fig. 4A; S506, Fig. 6; ¶65; ¶89); 
calculate a first pseudo-range time measurement of a frequency for at least one positioning satellite of the at least two positioning satellites for the first instance in time, the first pseudo-range time measurement being a duration of time taken for data communicated in a positioning signal to travel from the at least one positioning satellite to the mobile device for the first instance in time (153, Fig. 4A; ¶27, lines 5-14; ¶29); 
calculate a first carrier phase time measurement of the frequency for the at least one positioning satellite of the at least two positioning satellites for the first instance in time, the first carrier phase time measurement being a transit time difference as determined by a time the positioning signal left the at least one positioning satellite according to a satellite clock and a time the positioning signal arrived at the mobile 
detect an inability to receive the reference data from the at least one reference station (S514, Fig. 6; ¶126); 
generate virtual reference data from the first reference data, a second virtual reference data being based on the first reference data, the first position of the mobile device, the first pseudo-range time measurement of the frequency, and the first carrier phase time measurement of the frequency (S520, S522, Fig. 6; ¶130-131) [where the second position is based on the first position of the rover station (the last know RTK position), which was based on the first reference data, the first pseudo-range measurement, and the first carrier phase measurement, where the data used to determine the second position is virtual reference data because it is data that is used in place of second reference data when second reference data is unavailable]; 
calculate a second pseudo-range time measurement of the frequency for the at least one positioning satellite of the at least two positioning satellites for a second instance in time subsequent to the first instance in time, the second pseudo-range tome measurement being a duration of time taken for data communicated in a positioning signal to travel from the at least one positioning satellite to the mobile device for the second instance in time (153, Fig. 4A; ¶27, lines 5-14; ¶29); 
calculate a second carrier phase time measurement of the frequency for the at least one positioning satellite of the at least two positioning satellites for the second instance in time, the second carrier phase time measurement being a transit time difference as determined by a time the positioning signal left the at least one positioning 
process the virtual reference data, the positioning signals received from the one or more positioning satellites for the second instance in time (57, Fig. 4A; S520, S522, Fig. 6; S906, Fig. 14; ¶39; ¶65; ¶130-131) [where the second position is based on the first position of the rover station (as detailed above) and the relative position based on the time-differenced phase measurements, where the first position of the rover station is virtual reference data (data used to determine the second position is virtual reference data because it is data that is used in place of second reference data when second reference data is unavailable), where the time-differenced phase time measurements in S520 are a time-differencing of phase time measurements at the first time and at the second time, and encompass both carrier phase and code phase/pseudorange time measurements (¶39; ¶65), where estimated range measurements correspond to pseudorange measurements which correspond to code phase measurements (¶27; ¶29)],
the second pseudo-range time measurement of the frequency and the second carrier phase measurement of the frequency, based on the detected inability to receive the second reference data (S514, Fig. 6; ¶126, lines 1-8), to determine a second position of the mobile device for the second instance in time, taking one or more errors into account as a part of the corresponding calculation when calculating the first pseudo-range measurement of a frequency, calculating the first carrier phase time measurement of the frequency, calculating the second pseudo-range measurement of 
single differencing values calculated for the first instance in time and values calculated for the second instance in time (¶39, lines 8-10); 
single differencing values calculated for the first instance in time and values calculated for the second instance in time that are calculated for each of the at least two positioning satellites (¶39, lines 8-10); 
double differencing values calculated for the first instance in time and values calculated for the second instance in time that are calculated for each of the at least two positioning satellites to generate a double differenced pseudo-range time measurement of the frequency and a double differenced carrier phase time measurement of the frequency (¶39; ¶65) [where both carrier phase and code phase/pseudorange/estimated range are used].; and 
estimating at least one state vector with a Kalman filter using the double differenced pseudo-range time measurement for the frequency and the double differenced carrier phase time measurement for the frequency to mitigate at least one of the one or more errors (¶39; ¶65; ¶93) [where both carrier phase and code phase/pseudorange/estimated range are used].
Lie fails to disclose the virtual reference data is generated based on the recited equation[, failing to disclose the equation he is using for the first pseudo-range measurement]. 

The terms in the claimed equation and the equation in Liu correspond as follows:
                                
                                    
                                        
                                            P
                                        
                                        
                                            m
                                            ,
                                            k
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to                                 
                                    
                                        
                                            ρ
                                        
                                        
                                            i
                                        
                                    
                                
                            
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to R
                                
                                    c
                                    (
                                    
                                        
                                            d
                                            T
                                        
                                        
                                            r
                                            ,
                                            m
                                        
                                    
                                    -
                                    
                                        
                                            d
                                            t
                                        
                                        
                                            s
                                            ,
                                            m
                                        
                                        
                                            i
                                        
                                    
                                    )
                                
                             corresponds to                                 
                                    c
                                    (
                                    
                                        
                                            δ
                                            t
                                        
                                        
                                            r
                                        
                                    
                                    -
                                    
                                        
                                            δ
                                            t
                                        
                                        
                                            s
                                        
                                    
                                    )
                                
                            
                                
                                    
                                        
                                            O
                                            r
                                            b
                                        
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to δR
                                
                                    
                                        
                                            T
                                            r
                                            o
                                            p
                                        
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to T
                                
                                    
                                        
                                            
                                                
                                                    f
                                                
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    f
                                                
                                                
                                                    m
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            I
                                            o
                                            n
                                            o
                                        
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to                                 
                                    
                                        
                                            
                                                
                                                    λ
                                                
                                                
                                                    i
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    λ
                                                
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                             I
                                
                                    
                                        
                                            ν
                                        
                                        
                                            k
                                        
                                        
                                            i
                                        
                                    
                                
                             corresponds to                                 
                                    
                                        
                                            ϵ
                                        
                                        
                                            ρ
                                            i
                                        
                                    
                                
                            .
While Liu uses                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     rather than                         
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     , for an electromagnetic wave                         
                            c
                            =
                            f
                            *
                            λ
                        
                     , and thus                         
                            
                                
                                    
                                        
                                            λ
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            λ
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            (
                                            c
                                            /
                                            
                                                
                                                    f
                                                
                                                
                                                    i
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            (
                                            c
                                            /
                                            
                                                
                                                    f
                                                
                                                
                                                    1
                                                
                                            
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                        
                                              
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    .
Based on Ex Parte Griesinger, BPAI Appeal 2007-2345, Mar 8, 2008, a reference is considered to teach not only what it states explicitly, but also what is mathematically equivalent to what it states: “[T]he Examiner’s use of mathematical equivalence per se to show anticipation appears to apply across all arts.”, p. 3, 3rd ¶.
In the case that Liu is not taken to be considered to teach this feature, one of ordinary skill in the art would have found it trivial to replace a mathematical operation with another mathematical operation that is mathematically equivalent to it.

Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the pseudorange is calculated.



Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lie and Liu, as applied to claim 1, above, and further in view of Curran (US 2017/0139050 A1).
Lie fails to disclose the ionosphere error is modeled using a Klobuchar model and the troposphere error is modeled using a Saastamoinen model. 
Curran teaches an ionosphere error is modeled using a Klobuchar model and a troposphere error is modeled using a Saastamoinen model (¶86, lines 17-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to determine the estimates of the tropospheric and ionospheric error/delays.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being tropospheric and ionospheric error/delays are estimated.
. 

	
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lie and Liu, as applied to claim 1, above, and further in view of Leandro (US 2014/0002299 A1) and Lin (US 6,278,945 B1).
Lie further discloses:
estimating ionospheric errors (¶230, lines 12-13) and geometric errors, wherein the geometric errors include tropospheric residuals (536, Fig. 10; S202, Fig. 11; ¶212; ¶230, line 11); and
removing measurements from the positing calculation upon the detecting of a cycleslip (¶179).
Lie fails to disclose an estimating satellite orbit and clock residuals and resolving ambiguities associated with the cycleslip. 
Lie fails to disclose estimating satellite orbit and clock residuals.
Leandro teaches estimating satellite orbit and clock residuals as well as tropospheric errors in order to correct a carrier-phase measurement (¶79).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to increase the accuracy of the carrier phase measurement and thus the determined position.

	Lin teaches resolving ambiguities associated with the cycleslip (col. 14, lines 32-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to continue to use satellite measurements with full accuracy after a cycleslip, rather than not being able to use them.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that satellite measurements continue to be used after a cycleslip.

The following reference(s) is/are also found relevant:
	Wickstrom (US 6,408,178 B1), which teaches that pseudorange is calculated by multiplying the code phase by the speed of light (col. 7, line 58 to col. 8, line 10).
Trimble (Trimble GPS Tutorial - Advanced Concepts), which teaches using code phase measurements in resolving the ambiguity of corresponding carrier phase measurements (p. 4)
Janky (US 2010/0079333 A1), which teaches extrapolating first reference data to use at a second time in the absence of second reference data (¶145-146).


Response to Arguments
Applicant’s arguments on p. 13, with respect to the 35 USC 112 rejection(s), have been fully considered and are persuasive.  The rejection(s) have been withdrawn.
Applicant’s arguments on p. 13-17, with respect to the prior art rejection(s) have been fully considered but they are not persuasive. 
Applicant argues "Liu does not disclose, at least, 'generating a virtual reference data, the virtual reference data being based on the first reference data from the at least one reference station, the first position of the rover station, the first pseudo-range time measurement of the frequency, and the first carrier phase time measurement of the frequency,' as recited by claim 1.  However, Liu is not cited as teaching this feature.  This feature is disclosed by Lie, as detailed on p. 4, ¶3 of the previous Non-Final Rejection.  Therefore, this argument is moot.
Applicant argues "Liu does not describe an outage nor determining a virtual reference data after an outage.".  However, Liu is not cited as teaching these features.  These features are disclosed by Lie, as detailed on p. 4, ¶2-3 of the previous Non-Final Rejection.  Therefore, this argument is moot.
Applicant argues "One of ordinary skill in the art would understand that interpolation requires two periodic epochs.".  However, there is no interpolation in the 

Conclusion
Applicant's amendment of 11-10-2021 necessitated the new ground(s) of rejection presented in this Office action, e.g., claim(s) 1 was/were amended, necessitating the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.



Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648